           CASE 0:20-cr-00027-SRN-DTS Doc. 85 Filed 01/22/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


United States of America,                   Case No. 20-cr-27 (SRN/DTS)

      Plaintiff,
                                            ORDER
v.

Demarlo Dontrell Hudson,

      Defendant.


      Defendant filed a motion for the release of evidence to the Minnesota Bureau of

Criminal Apprehension (BCA) for retesting (Dkt. No. 79); the Government opposes the

motion (Dkt. No. 82). According to an affidavit in support of his motion, Defendant’s

request is based on a statement from an un-named forensic scientist at the BCA that it

has “the capability and availability to re-test evidence.” While this may be true, no

distinction is made between retesting BCA’s own work and the work of a different

government agency and an un-named source does not lend the statement credibility.

      In its opposition memorandum the Government states that initial testing of the

drugs was conducted at the DEA laboratory in Chicago, Illinois. The Government also

includes the name of a BCA laboratory supervisor who negated the statement that the

BCA will retest any drugs initially tested by a different government agency.

      Based on the record, IT IS HERE BY ORDERED: Defendant’s motion to release

the seized drugs to the BCA for retesting (Dkt. No. 79) is DENIED.

Dated: January 22, 2021                            __s/David T. Schultz____
                                                   DAVID T. SCHULTZ
                                                   United States Magistrate Judge
